On October 29, 2013, the Defendant was sentenced for Count I: Theft by Accountability, a felony, in violation of Sections 45-6-301(1)(a) and 45-2-302, MCA committed to Department of Corrections under Section 46-18-201, MCA for Five (5) years with Two (2) years suspended to run concurrently to the sentence imposed in criminal Cause No. DC-12-0396; credit for time spent in pre-trial incarceration from 2/8/2013 thru 4/19/2013; and other terms and conditions given in the Judgment on October 29,2013; for Count II: Obstructing Peace Officer, a misdemeanor, in violation of Section 45-7-302, MCA Dismissed; and for Count IK: Resisting Arrest, a misdemeanor, in violation of Section 45-7-301, MCA Dismissed.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.